EXHIBIT 10.10

10/31/01 CALWEST MTIN

CALIFORNIA FORM 1/03

 

LEASE

 

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

 

Landlord

 

and

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

 

Tenant

 



--------------------------------------------------------------------------------

1.

   USE, RESTRICTIONS ON USE AND CONDITION OF PREMISES    6

2.

   TERM    7

3.

   RENT    7

4.

   RENT ADJUSTMENTS    8

5.

   SECURITY DEPOSIT    9

6.

   ALTERATIONS    9

7.

   REPAIR    10

8.

   LIENS    11

9.

   ASSIGNMENT AND SUBLETTING    11

10.

   INDEMNIFICATION    12

11.

   INSURANCE    13

12.

   WAIVER OF SUBROGATION    13

13.

   SERVICES AND UTILITIES    13

14.

   HOLDING OVER    13

15.

   SUBORDINATION    14

16.

   RULES AND REGULATIONS    14

17.

   REENTRY BY LANDLORD    14

18.

   DEFAULT    14

19.

   REMEDIES    15

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    16

21.

   QUIET ENJOYMENT    17

22.

   CASUALTY    17

23.

   EMINENT DOMAIN    18

24.

   SALE BY LANDLORD    18

25.

   ESTOPPEL CERTIFICATES    18

26.

   SURRENDER OF PREMISES    18

27.

   NOTICES    19

28.

   TAXES PAYABLE BY TENANT    19

29.

   RELOCATION OF TENANT    19

30.

   DEFINED TERMS AND HEADINGS    19

31.

   TENANT’S AUTHORITY    20

32.

   FINANCIAL STATEMENTS AND CREDIT REPORTS    20

33.

   COMMISSIONS    20

34.

   TIME AND APPLICABLE LAW    20

35.

   SUCCESSORS AND ASSIGNS    20

36.

   ENTIRE AGREEMENT    20

37.

   EXAMINATION NOT OPTION    20

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

38.

   RECORDATION    20

39.

   LIMITATION OF LANDLORD’S LIABILITY    20

 

ADDENDUM TO LEASE

 

EXHIBIT A:      FLOOR PLAN DEPICTING THE PREMISES

 

EXHIBIT A-1:   SITE PLAN

 

EXHIBIT B:      INITIAL ALTERATIONS

 

EXHIBIT C:      COMMENCEMENT DATE AND BASIC DEAL POINTS MEMORANDUM

 

EXHIBIT D:      RULES AND REGULATIONS

 

EXHIBIT E:      FLOOR PLAN DEPICTING THE EXPANSION SPACE

 

ii



--------------------------------------------------------------------------------

MULTI-TENANT INDUSTRIAL NET LEASE

 

REFERENCE PAGES

 

BUILDING:

         

VISTA DISTRIBUTION CENTER, 1205 – 1225 Park

Center Drive

LANDLORD:

         

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

LANDLORD’S ADDRESS:

         

2131 Palomar Airport Road, Suite 100

Carlsbad, Ca 92009

WIRE INSTRUCTIONS AND/OR ADDRESS FOR

RENT PAYMENT:

  

Calwest Industrial Properties, LLC

    

File 30172

P.O. Box 6000

San Francisco, Ca 94160

LEASE REFERENCE DATE:

         

June 12, 2003

TENANT:

         

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

TENANT’S NOTICE ADDRESS:

    

(a) As of beginning of Term:

 

(b) Prior to beginning of Term (if different):

  

1215 Park Center Drive

Vista, Ca 92083

185 Linda Vista Drive

San Marcos, Ca 92069

PREMISES ADDRESS:

  

1211C & 1215 Park Center Drive

Vista, Ca 92083

PREMISES RENTABLE AREA:

  

approximately 120,000 sq. ft. (for outline of Premises

see Exhibit A)

USE:

  

Manufacturing, warehouse, laboratory operations,

blending, packaging and distribution of vitamin products

and general office.

SCHEDULED COMMENCEMENT DATE:

  

April 1, 2004, or ninety (90) days from the date Tenant

is granted access to begin construction and fixture installation.

TERM OF LEASE:

  

Approximately ten (10) years beginning on the

Commencement Date and ending on the Termination Date.

TERMINATION DATE:

  

March 31, 2014

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

iii



--------------------------------------------------------------------------------

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT (Article 3)(Subject to possible change based on

terms of Addendum to Lease):

 

Period

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

  

Monthly

Installment

of Annual Rent

--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

   through


--------------------------------------------------------------------------------

     

4/1/2004

   4/30/2004    $ 835,200.00    $ 69,600.00

5/1/2004

   6/30/2004    $ 0.00    $ 0.00

7/1/2004

   3/31/2005    $ 860,256.00    $ 71,688.00

4/1/2005

   3/31/2006    $ 886,063.68    $ 73,838.64

4/1/2006

   3/31/2007    $ 912,645.59    $ 76,053.80

4/1/2007

   3/31/2008    $ 940,024.96    $ 78,335.41

4/1/2008

   3/31/2009    $ 968,225.71    $ 80,685.48

4/1/2009

   3/31/2010    $ 997,272.48    $ 83,106.04

4/1/2010

   3/31/2011    $ 1,027,190.65    $ 85,599.22

4/1/2011

   3/31/2012    $ 1,058,006.37    $ 88,167.20

4/1/2012

   3/31/2013    $ 1,089,746.56    $ 90,812.21

4/1/2013

   3/31/2014    $ 1,122,438.96    $ 93,536.58

 

INITIAL ESTIMATED MONTHLY INSTALLMENT OF

RENT ADJUSTMENTS (Article 4) (Subject to possible

change based on terms of Addendum to Lease):

  

$14,591.00

TENANT’S PROPORTIONATE SHARE (Subject to

possible change based on terms of Addendum to Lease):

  

33.63%

SECURITY DEPOSIT (Subject to possible change based on

terms of Addendum to Lease):

  

$80,000.00 increased annually as necessary so as to equal

at least 105% of the current Monthly Installment of

Annual Rent (in the first 4 years of the Lease, the

initial Security Deposit of $80,000 will meet this requirement).

ASSIGNMENT/SUBLETTING FEE:

  

$500.00

REAL ESTATE BROKER DUE COMMISSION:

  

BRE Commercial (represents both Landlord and Tenant)

TENANT’S SIC CODE:

  

4225 (general warehousing and storage)

LETTER OF CREDIT (Subject to possible change based on

terms of Addendum to Lease):

  

$330,000.00

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

iv



--------------------------------------------------------------------------------

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes the Addendum to Lease
and Exhibits A through E, all of which are made a part of this Lease.

 

LANDLORD       TENANT

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

By:    RREEF Management Company, a Delaware

corporation, its Property Manager

        By:  

/s/ Jill E. Shanahan

      By:  

/s/ Mark A. LeDoux

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name: JILL E. SHANAHAN

         

Mark A. LeDoux

Title: Vice President

     

Title: Chairman and Chief Executive Officer

Date: Oct 30, 2003

     

Date:

  ____________________________________________________________                  
    By:  

/s/ Randy L. Weaver

             

--------------------------------------------------------------------------------

               

Randell Weaver

           

Title: President

           

Date: 10.27.03

 

v



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1. USE, RESTRICTIONS ON USE AND CONDITION OF PREMISES.

 

1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

Notwithstanding anything to the contrary in this Lease, Tenant shall not be
required to make any capital improvements to the Premises in order to comply
with any governmental laws, regulations or ordinances unless triggered by
Tenant’s specific use of or modification to the Premises. In such event, if such
capital improvement relates to Tenant’s specific and exclusive use or
modification, Tenant shall be responsible for the entire cost of such capital
improvement. If another tenant’s use or modification also requires such capital
improvement, the cost of such capital improvement shall be allocated ratably
between Tenant and such other tenant.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2.

 

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.

 

6



--------------------------------------------------------------------------------

1.4 Landlord has no actual knowledge that the Premises are unsuitable for
Tenant’s intended use. Except for the foregoing sentence, Tenant acknowledges
that neither Landlord nor any agent of Landlord has made any representation as
to the condition of the Premises or the suitability of the Premises for Tenant’s
intended use. Tenant hereby acknowledges: (i) that it has satisfied itself with
respect to the condition of the Premises (including, but not limited to, the
electrical and fire sprinkler systems, security, environmental aspects, seismic
and earthquake requirements), and compliance with the Americans with
Disabilities Act (the “ADA”) and applicable zoning, municipal, county, state and
federal laws, ordinances and regulations and any covenants or restrictions of
record and the present and future suitability of the Premises for Tenant’s
intended use, (ii) that it has made such investigations as it deems necessary
with reference to such matters, is satisfied with reference thereto, and assumes
all responsibility therefor as the same relate to Tenant’s occupancy of the
Premises and/or the provisions of this Lease and (iii) that it accepts the
Premises in its “as-is” condition. This Lease is not contingent upon Tenant’s
ability to obtain any approvals and permits for its use of the Premises and/or
Tenant’s Work from any other applicable governmental entities or owners
association. Landlord shall cooperate with Tenant in connection with Tenant
seeking such permits and approvals, but at no cost to Landlord. Tenant
acknowledges that it is obligated under this Lease even if all or part of its
permitted use is not permitted at the Premises.

 

Notwithstanding anything to the contrary above, for a period of time commencing
on the date that Tenant is granted access to the portion of the Premises which
it currently does not occupy and ending thirty (30) days thereafter, Tenant
shall have the right (one time) to give Landlord a single list of any
mechanical, electrical, plumbing or structural defects in such portion of the
Premises. Such defects shall not entitle Tenant to terminate this Lease, but in
such event, Landlord shall, as Landlord’s sole obligation with respect to such
matter, rectify same at Landlord’s expense within thirty (30) days after receipt
of Tenant’s notice concerning such defects, provided, however, if rectifying
such defect reasonably takes more than thirty (30) days, then Landlord shall
have such additional time as is reasonably necessary to rectify such defects, so
long as Landlord diligently prosecutes such cure to completion. If Tenant does
not give Landlord the required notice within the above thirty (30) day time
period, correction of any such defects shall be the obligation of Tenant at
Tenant’s sole cost and expense (subject to Section 7.1 of this Lease).

 

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant, and shall terminate on the date as shown on the Reference Pages
(“Termination Date”), unless sooner terminated by the provisions of this Lease.
Landlord shall tender possession of the Premises in its current as-is condition
vacated by any other occupants or tenants. Tenant acknowledges that it currently
occupies a portion of the Premises. Tenant shall deliver a punch list of items
not completed within thirty (30) days after Landlord tenders possession of the
Premises and Landlord agrees to proceed with due diligence to perform its
obligations regarding such items. Tenant shall, at Landlord’s request, execute
and deliver a memorandum agreement provided by Landlord in the form of Exhibit C
attached hereto, setting forth the actual Commencement Date, Termination Date,
Letter of Credit amount, Security Deposit, rent schedule, Proportionate Share
and Initial Estimated Monthly Installment of Rent Adjustments.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
Tenant shall not be liable for any rent or other monetary obligations until the
time when Landlord can, after notice to Tenant, deliver possession of the
Premises to Tenant. No such failure to give possession on the Scheduled
Commencement Date shall affect the non-monetary obligations of Tenant under this
Lease, except that if Landlord is unable to deliver possession of the Premises
within ninety (90) days after the Scheduled Commencement Date, Tenant shall have
the option to terminate this Lease. The parties acknowledge and agree that the
Letter of Credit required pursuant to the Addendum to this Lease constitutes a
non-monetary obligation of Tenant.

 

2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11. Said early possession
shall not advance the Termination Date.

 

3. RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full

 

7



--------------------------------------------------------------------------------

month shall be a prorated portion of the Monthly Installment of Rent based upon
the number of days in such month. Said rent shall be paid to Landlord, without
deduction or offset and without notice or demand, at the Rent Payment Address,
as set forth on the Reference Pages, or to such other person or at such other
place as Landlord may from time to time designate in writing. If an Event of
Default occurs, Landlord may require by notice to Tenant that all subsequent
rent payments be made by an automatic payment from Tenant’s bank account to
Landlord’s account, without cost to Landlord. Tenant must implement such
automatic payment system prior to the next scheduled rent payment or within ten
(10) days after Landlord’s notice, whichever is later. Unless specified in this
Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) six
percent (6%) of the unpaid rent or other payment. The amount of the late charge
to be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.

 

3.3 All monetary obligations of Tenant under this Lease are deemed to be rent.

 

4. RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms arc defined as
follows:

 

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

 

4.1.2 Expenses: All costs of operation, replacement of non-capital items,
maintenance, repair, and management of the Building (including the amount of any
credits which Landlord may grant to particular tenants of the Building in lieu
of providing any standard services or paying any standard costs described in
this Section 4.1.2 for similar tenants), as determined in accordance with
generally accepted accounting principles, including the following costs by way
of illustration, but not limitation: water and sewer charges; insurance charges
of or relating to all insurance policies and endorsements deemed by Landlord to
be commercially reasonably necessary or desirable and relating in any manner to
the protection, preservation, or operation of the Building or any part thereof;
utility costs, including, but not limited to, the cost of heat, light, power,
steam, gas; waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
costs of cleaning, replacing non-capital items, repairing, and maintaining the
common areas, including parking and landscaping, window cleaning costs; labor
costs; costs and expenses of managing the Building including management and/or
administrative fees; air conditioning maintenance costs; elevator maintenance
fees and supplies; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment; current rental and leasing costs of items which
would be capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. Expenses shall not include: (i) capital expenditures
unless reasonably calculated to reduce operating expenses, but the costs such
capital expenditures shall be amortized over the reasonable life of such
expenditures in accordance with such reasonable life and amortization schedules
as shall be determined by Landlord in accordance with generally accepted
accounting principles, with interest on the unamortized amount at one percent
(1%) in excess of the Wall Street Journal prime lending rate announced from time
to time, (ii) depreciation or amortization of the Building or equipment in the
Building except as provided herein, (iii) loan principal payments, (iv) costs of
alterations of tenants’ premises, (v) leasing commissions, (vi) interest
expenses on long-term borrowings or (vii) advertising costs.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any tax imposed on the revenues or income of
Landlord, any corporate or other franchise, or estate or

 

8



--------------------------------------------------------------------------------

inheritance tax, or tax imposed upon any transfer by Landlord of its interest in
this Lease or the Building or any taxes to be paid by Tenant pursuant to Article
28.

 

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.

 

4.3 The annual determination of Expenses shall be made by Landlord and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five (5)
days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be subject to such confidentiality agreement. If Tenant fails to
object to Landlord’s determination of Expenses within ninety (90) days after
receipt, or if any such objection fails to state with specificity the reason for
the objection, Tenant shall be deemed to have approved such determination and
shall have no further right to object to or contest such determination.

 

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay, by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then, next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

6. ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or

 

9



--------------------------------------------------------------------------------

equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. When applying for
such consent, Tenant shall, if requested by Landlord, furnish complete plans and
specifications for such alterations, additions and improvements. Landlord’s
consent shall not be unreasonably withheld with respect to alterations which (i)
are not structural in nature, (ii) are not visible from the exterior of the
Building, (iii) do not affect or require modification of the Building’s
electrical, mechanical, plumbing, HVAC or other systems, and (iv) in aggregate
do not cost more than $5.00 per rentable square foot of that portion of the
Premises affected by the alterations in question.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2.

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, foundation and walls of the Building. By taking possession
of the Premises, Tenant accepts them as being in good order, condition and
repair and in the condition in which Landlord is obligated to deliver them,
except as set forth in the punch list to be delivered pursuant to Section 2.1.
It is hereby understood and agreed that no representations respecting the
condition of the Premises or the Building have been made by Landlord to Tenant,
except as specifically set forth in this Lease. Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant.

 

7.2 Tenant shall at its own cost and expense keep and maintain all parts of the
Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
exterior stairs, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, heating and air conditioning systems
serving the Premises, electrical systems and fixtures, sprinkler systems, dock
boards, truck doors, dock bumpers, plumbing work and fixtures, and performance
of regular removal of trash and debris). Tenant as part of its obligations
hereunder shall keep the Premises in a clean and sanitary condition. Tenant
will, as far as possible keep all such parts of the Premises from deterioration
due to ordinary wear and from falling temporarily out of repair, and upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good condition and repair, loss by fire or other casualty excepted
(but not excepting any damage to glass). Tenant shall, at its own cost and
expense, repair any damage to the Premises or the Building resulting from and/or
caused in whole or in part by the negligence or misconduct of Tenant, its
agents, employees, contractors, invitees, or any other person entering upon the
Premises as a result of Tenant’s business activities or caused by Tenant’s
default hereunder.

 

10



--------------------------------------------------------------------------------

7.3 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor Regulations or other laws now
or hereinafter in effect.

 

7.4 Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all heating and air conditioning systems and equipment
serving the Premises (and a copy thereof shall be furnished to Landlord). The
service contract must include all services suggested by the equipment
manufacturer in the operation/maintenance manual and must become effective
within thirty (30) days of the date Tenant takes possession of the Premises.
Should Tenant fail to do so, Landlord may, upon notice to Tenant, enter into
such a maintenance/ service contract on behalf of Tenant or perform the work and
in either case, charge Tenant the cost thereof along with a reasonable amount
for Landlord’s overhead.

 

7.5 Landlord shall coordinate any repairs and other maintenance of any railroad
tracks serving the Building and, if Tenant uses such rail tracks, Tenant shall
reimburse Landlord or the railroad company from time to time upon demand, as
additional rent, for its share of the costs of such repair and maintenance and
for any other sums specified in any agreement to which Landlord or Tenant is a
party respecting such tracks, such costs to be borne proportionately by all
tenants in the Building using such rail tracks, based upon the actual number of
rail cars shipped and received by such tenant during each calendar year during
the Term.

 

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days
Landlord’s demand.

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

 

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within thirty (30) days
following Landlord’s receipt of Tenant’s written notice as required above.
However, if Tenant notifies Landlord, within five (5) days after receipt of
Landlord’s termination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and the Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this

 

11



--------------------------------------------------------------------------------

Lease shall end on the date stated in Tenant’s notice as the effective date of
the sublease or assignment as if that date had been originally fixed in this
Lease for the expiration of the Term. If Landlord recaptures under this Section
only a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant to this Section 9.3 and rented by Landlord to the proposed tenant or
any other tenant.

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to one hundred
percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant. As used in this Section, “Increased Rent” shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any sale, sublease, assignment or other transfer of this Lease, over (ii) the
rent otherwise payable by Tenant under this Lease at such time. For purposes of
the foregoing, any consideration received by Tenant in form other than cash
shall be valued at its fair market value as determined by Landlord in good
faith. The “Costs Component” is that amount which, if paid monthly, would fully
amortize on a straight-line basis, over the entire period for which Tenant is to
receive Increased Rent, the reasonable costs incurred by Tenant for leasing
commissions and tenant improvements in connection with such sublease, assignment
or other transfer.

 

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured material default of Tenant or matter
which will become a material default of Tenant with passage of time unless
cured, or if the proposed assignee or sublessee is an entity: (a) with which
Landlord is already in negotiation; (b) is already an occupant of the Building
unless Landlord is unable to provide the amount of space required by such
occupant; (c) is a governmental agency; (d) is incompatible with the character
of occupancy of the Building; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of Section
1.2. Tenant expressly agrees that for the purposes of any statutory or other
requirement of reasonableness on the part of Landlord, Landlord’s refusal to
consent to any assignment or sublease for any of the reasons described in this
Section 9.5 shall be conclusively deemed to be reasonable.

 

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, reasonably incurred in
investigating and considering any proposed or purported assignment or pledge of
this Lease or sublease of any of the Premises, regardless of whether Landlord
shall consent to, refuse consent, or determine that Landlord’s consent is not
required for, such assignment, pledge or sublease. Any purported sale,
assignment, mortgage, transfer of this Lease or subletting which does not comply
with the provisions of this Article 9 shall be void.

 

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment.

 

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited

 

12



--------------------------------------------------------------------------------

to death) to any person occurring in, on or about the Premises or the Building
to the extent that such injury or damage shall be caused by or arise from any
actual or alleged act, neglect, fault, or omission by or of Tenant or any Tenant
Entity to meet any standards imposed by any duty with respect to the injury or
damage; (b) the conduct or management of any work or thing whatsoever done by
the Tenant in or about the Premises or from transactions of the Tenant
concerning the Premises; (c) Tenant’s failure to comply with any and all
governmental laws, ordinances and regulations applicable to the condition or use
of the Premises or its occupancy; or (d) any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Lease. The provisions of this Article shall
survive the termination of this Lease with respect to any claims or liability
accruing prior to such termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) insurance protecting against liability
under Worker’s Compensation Laws with limits at least as required by statute;
(d) Employers Liability with limits of $1,000,000 each accident, $1,000,000
disease policy limit, $1,000,000 disease – each employee; (e) All Risk or
Special Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured, (f) Business Interruption Insurance for 100% of the 12 months actual
loss sustained, and (g) Excess Liability in the amount of $5,000,000.

 

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property – Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

 

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party, but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver. Tenant agrees to
notify its insurer of this Section 12 and to use reasonable efforts to obtain
such insurer’s consent to the aforementioned waiver.

 

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building. Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises.

 

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the greater of (a) the amount of the Annual Rent
for the last period prior to the date of such

 

13



--------------------------------------------------------------------------------

termination plus all Rent Adjustments under Article 4; and (b) the then market
rental value of the Premises as determined by Landlord assuming a new lease of
the Premises of the then usual duration and other terms, in either case,
prorated on a daily basis, and also pay all damages sustained by Landlord by
reason of such retention. Unless Landlord elects by written notice to Tenant to
treat such holding over as a tenancy at sufferance, such holding over shall
constitute renewal of this Lease for a period from month to month at the
Holdover Rate. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

 

17. REENTRY BY LANDLORD.

 

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises upon advance notice to Tenant of not less than one (1) business day
(except no notice shall be required in emergency situations), to inspect the
same, to show said Premises to prospective purchasers, mortgagees or tenants,
and to improve or repair the Premises and any portion of the Building, without
abatement of rent, and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not be interfered with unreasonably. Landlord shall have the right at any time
to change the arrangement and/or locations of entrances, or passageways, doors
and doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Building and to change the name, number or designation by which the
Building is commonly known; provided, that any change in the arrangement or
location of any features or facilities located in any public part of the
Building which would or would be likely to have a material negative effect on
the utility, use or enjoyment of the Premises shall require Tenant’s written
consent, which consent shall not be unreasonably withheld. In the event that
Landlord damages any portion of any wall or wall covering, ceiling, or floor or
floor covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged.

 

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within five (5) days of
Landlord’s demand.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of: (i) five (5) days after written notice
that such payment was not made when due plus (ii) the requisite time period
after any statutory notice required under California Code of Civil Procedure
Section 1161 or any similar or successor statute. Notwithstanding the foregoing,
if any such notice shall be given, for the twelve (12) month period commencing
with the date of such notice, the failure to pay within five (5) days after due
any additional sum of money becoming due to be paid to Landlord under this Lease
during such period shall be an

 

14



--------------------------------------------------------------------------------

Event of Default, without notice other than any statutory notice required under
California Code of Civil Procedure Section 1161 or any similar or successor
statute.

 

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19. REMEDIES.

 

19.1 Upon the occurrence of any Event or Events of Default under this Lease,
whether enumerated in Article 18 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):

 

19.1.1 Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

19.1.1.1 The Worth at the Time of Award of the unpaid rent which had been earned
at the time of termination;

 

19.1.1.2 The Worth at the Time of Award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

19.1.1.3 The Worth at the Time of Award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rent loss that Tenant affirmatively proves could be reasonably avoided;

 

19.1.1.4 Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease; and

 

19.1.1.5 All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of

 

15



--------------------------------------------------------------------------------

California. The “Worth at the Time of Award” of the amount referred to in part
19.1.1.3, above, shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus 1%;

 

19.1.2 Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

19.1.3 Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an Event or Events of Default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section 19.1.1.

 

19.2 The subsequent acceptance of rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.3 In lieu of Tenant waiving its rights conferred by Section 3275 of the
California Civil Code and Sections 1174(c) and 1179 of the California Code of
Civil Procedure, Tenant agrees that upon the occurrence of any Event or Events
of Default under Section 18.1.1 above, Tenant shall reinstate or increase the
Letter of Credit required under Section 7 of the Addendum to Lease to the full
amount of $330,000 (or such other amounts specified pursuant to Sections 14 or
15 of the Addendum to Lease, if applicable), or in the alternative Tenant may
elect to provide Landlord with an additional cash security deposit in an amount
equal to the increased or reinstated amount of such Letter of Credit, and such
reinstated or increased Letter of Credit or additional cash security deposit
shall remain in effect and/or be retained by Landlord for the remainder of the
Lease term with no reduction.

 

19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Default.

 

19.5 This Article 19 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

 

19.6 If more than one (1) Event of Default occurs during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent

 

16



--------------------------------------------------------------------------------

and other monetary charges accruing under this Lease; and (b) any sum specified
in Article 5; and shall have provided Landlord with adequate other assurance of
the future performance of the obligations of the Tenant under this Lease.
Without limitation, such assurances shall include, at least, in the case of
assumption of this Lease, demonstration to the satisfaction of the Landlord that
Tenant’s Representative has and will continue to have sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

22. CASUALTY.

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in the reasonable estimation of Landlord and Tenant such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within forty-five (45) days from the date of such damage, Landlord and
Tenant, in writing, shall jointly estimate the length of time within which
material restoration can be made, and such determination shall be binding upon
the parties. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord’s and Tenant’s joint estimation, be
made within one hundred eighty (180) days, Landlord and Tenant shall each have
the option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
and Tenant therefor as extended by this Section 22.3, Tenant may at its option
and as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the

 

17



--------------------------------------------------------------------------------

reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of lime Landlord is so delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

22.7 Tenant hereby waives any and all rights under and benefits of Sections
1932(2) and 1933(4) of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances.
Landlord shall be entitled to any award which may be paid or made to it in
connection with any such eminent domain or appropriation by any public or
quasi-public authority. Tenant shall be entitled to any award which may be paid
or made to it in connection with any such eminent domain or appropriation by any
public or quasi-public authority. Neither Tenant nor Landlord shall make any
claim against the other arising out of any such award to either party.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such certificate within such ten
(10) day period Landlord or Landlord’s beneficiary or agent may execute and
deliver such certificate on Tenant’s behalf, and that such certificate shall be
fully binding on Tenant.

 

26. SURRENDER OF PREMISES.

 

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than

 

18



--------------------------------------------------------------------------------

forty-eight (48) hours after Tenant has vacated the Premises. In the event of
Tenant’s failure to arrange such joint inspections and/or participate in either
such inspection. Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if Landlord elects by notice given to Tenant at least ten (10) days
prior to expiration of the Term, Tenant shall, at Tenant’s sole cost, remove any
Alterations, including carpeting, so designated by Landlord’s notice, and repair
any damage caused by such removal. Tenant must, at Tenant’s sole cost, remove
upon termination of this Lease, any and all of Tenant’s furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures and personal property (collectively, “Personalty”). Personalty
not so removed shall be deemed abandoned by the Tenant and title to the same
shall thereupon pass to Landlord under this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may, by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

 

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than taxes calculated on the revenues
or income of Landlord) whether or not now customary or within the contemplation
of the parties to this Lease; (a) upon, allocable to, or measured by or on the
gross or net rent payable under this Lease, including without limitation any
excise tax levied by the State, any political subdivision thereof, or the
Federal Government with respect to the receipt of such rent; (b) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or (d)
upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.

 

29. RELOCATION OF TENANT. Intentionally Omitted.

 

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord,

 

19



--------------------------------------------------------------------------------

Landlord’s investment manager, and the trustees, boards of directors, officers,
general partners, beneficiaries, stockholders, employees and agents of each of
them. Any option granted to Landlord shall also include or be exercisable by
Landlord’s trustee, beneficiary, agents and employees, as the case may be. In
any case where this Lease is signed by more than one person, the obligations
under this Lease shall be joint and several. The terms “Tenant” and “Landlord”
or any pronoun used in place thereof shall indicate and include the masculine or
feminine, the singular or plural number, individuals, firms or corporations, and
their and each of their respective successors, executors, administrators and
permitted assigns, according to the context hereof. The term “rentable area”
shall mean the rentable area of the Premises or the Building as calculated by
the Landlord on the basis of the plans and specifications of the Building
including a proportionate share of any common areas. Tenant hereby accepts and
agrees to be bound by the figures for the rentable square footage of the
Premises and Tenant’s Proportionate Share shown on the Reference Pages; however,
Landlord may adjust either or both figures if there is manifest error, addition
or subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.

 

31. TENANT’S AUTHORITY. If Tenant assigns as a corporation, partnership, trust
or other legal entity each of the persons executing this Lease on behalf of
Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Lease, and that all persons signing on
behalf of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery of this Lease, a
corporate resolution, proof of due authorization by partners, opinion of counsel
or other appropriate documentation reasonably acceptable to Landlord evidencing
the due authorization of Tenant to enter into this Lease.

 

32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report.

 

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

 

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located, without reference to the choice of laws
and conflicts of law rules and principles of such State.

 

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

 

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

 

39. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Premises at the time of this Lease,

 

20



--------------------------------------------------------------------------------

which is mutually agreed to be Seven Million Five Hundred Thousand Dollars
($7,500,000). The obligations of Landlord under this Lease are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case (except for Landlord’s gross negligence or willful
misconduct) shall Landlord be liable to Tenant hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.

 

LANDLORD       TENANT

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

By: RREEF Management Company, a Delaware

corporation, its Property Manager

        By:  

/s/ Jill E. Shanahan

      By:  

/s/ Mark A. LeDoux

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Jill E. Shanahan

         

Mark A. LeDoux

Title: Vice President

     

Title: Chairman and Chief Executive Officer

Date: Oct 30, 2003

     

Date:

 

_________________________________________________

            By:  

/s/ Randy L. Weaver

             

--------------------------------------------------------------------------------

               

Randell Weaver

           

Title: President

           

Date: 10.27.03

 

21



--------------------------------------------------------------------------------

ADDENDUM TO LEASE

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

In the event of any conflict between the terms of this Addendum to Lease and the
Lease, the terms of this Addendum to Lease shall control.

 

1. SCHEDULE OF RENTS.

 

No Annual Rent shall be payable for the following period (the “Abatement
Period”): May 1, 2004 to June 30, 2004. The Annual Rent otherwise due and
payable for the Abatement Period shall become due and payable upon the
occurrence of an Event of Default by Tenant. All additional rent shall be
payable from the Commencement Date of the Lease including, but not limited to,
Insurance, Expenses, Taxes, etc. as defined as in the Lease.

 

2. TENANT’S PROPORTIONATE SHARE.

 

Tenant’s Proportionate Share is defined as the percentage obtained by dividing
the Premises Rentable Area by the total number of rentable square feet in the
applicable portion of the Building. In the event that the number of rentable
square feet in either the Premises or the Building is modified, at Landlord’s
option, Tenant’s Proportionate Share shall be adjusted.

 

Landlord will provide a breakdown of actual operating expenses for 2002 and
projected 2003 operating expenses. There shall be a maximum charge of three
percent (3%) of the Rent as a Landlord charged property management fee.

 

3. MAINTENANCE OF AIR CONDITIONING AND HEATING UNITS.

 

Landlord may, at its option, contract for and provide a service and maintenance
program for all heating and air conditioning units supplied with the Premises.
The cost of this service, if implemented, shall be paid by the Landlord and
reimbursed by Tenant as part of Expenses; provided, however, Tenant shall pay
100% of the cost of this service to any healing and air conditioning units
exclusively servicing all or a portion of the Premises.

 

4. ROOF MAINTENANCE.

 

Notwithstanding anything in the Lease to the contrary, Landlord shall maintain
and repair the roof. The cost of such maintenance and repair shall be paid by
Landlord and reimbursed by Tenant as part of Expenses.

 

5. PARKING.

 

During the term of the Lease and any agreed upon extension thereof, Tenant, its
authorized representatives and its invitees shall have the non-exclusive right
to use the parking facilities located at the Building, jointly and in common
with all others entitled to the use thereof. Tenant agrees not to overburden the
parking facilities located at the Building and agrees to cooperate with Landlord
and other tenants at the Building in the use of said parking facilities.
Landlord reserves the right, in the exercise of its sole and absolute
discretion, to determine whether Landlord’s parking facilities at the Building
are becoming overcrowded and, in such event, to allocate parking spaces among
the various tenants in the Building or to designate a specific area or areas
within which Tenant, its authorized representatives and its invitees must park.
Tenant shall be entitled to use One Hundred and Thirty Two (132) unreserved “In
Common” parking spaces at the Building. Tenant, with

 

      

--------------------------------------------------------------------------------

Initials

 

1



--------------------------------------------------------------------------------

Landlord’s reasonable approval, shall have the right to expand the parking area
and increase the parking available to Tenant to meet city codes for Tenant’s
use. There shall be no charge for parking during the Initial Term.

 

Tenant expressly agrees and understands that the parking spaces are not reserved
and that Landlord, in the exercise of its sole and absolute discretion, may
designate the area or areas of the parking facilities located at the Building
where said in common parking spaces are to be located. Landlord shall have the
right at any time to make changes to the location of driveways, entrances,
exits, parking spaces, parking areas, or the direction of the flow of traffic.
All responsibility for damage and theft to vehicles is assumed by Tenant and
Tenant’s employees, visitors and customers. Tenant shall repair or cause to be
repaired, at Tenant’s sole cost and expense, any and all damage to the Premises,
common areas and Building caused by the use of such parking areas by Tenant, or
Tenant’s employees, visitors or customers,

 

6. SECURITY DEPOSIT.

 

Landlord currently holds Thirty-Four Thousand Eight Hundred Three Dollars and No
Cents ($34,803.00) as security deposit for the Premises under a lease dated for
reference purposes only July 17, 1998 and a lease dated for reference purposes
only March 3, 1999. Upon execution of this Lease, Tenant shall transfer said
security deposit to this Lease and deposit with Landlord an additional
Forty-Five Thousand One Hundred Ninety Seven Dollars and No Cents ($45,197.00)
for a total Security Deposit held under this Lease of Eighty Thousand Dollars
and No Cents ($80,000.00), to be increased annually so as to equal 105% of the
current Monthly Installment of Annual Rent.

 

7. LETTER OF CREDIT.

 

In addition to the Security Deposit, Tenant agrees to deliver to Landlord on or
before January 5, 2004, as collateral for the full performance of its
obligations under the Lease, an irrevocable letter of credit (the “Letter of
Credit”), in a form and substance acceptable to Landlord, payable in the City of
San Diego, California running in favor of Landlord issued by a solvent
nationally recognized bank with a long term rating of BBB or higher (the
“Issuer”) in the amount of Three Hundred Thirty Thousand Dollars
($330,000.00)(subject to Sections 14 and 15 of this Addendum). Subject to
Section 19.3 of the Lease above, the amount of the Letter of Credit will
automatically reduce by Thirty-Three and 1/3 Percent (33.3%) of the original
Letter of Credit per year, unless Landlord has delivered to Tenant and the
Issuer written notice that Tenant is in default of Lease. The Letter of Credit
shall provide that to the extent an Event of Default by Tenant occurs under this
Lease, (a) Landlord may draw down on the Letter of Credit in an amount
sufficient to cure the Event of Default by Tenant and (b) require Tenant, within
ten (10) business days following such draw by Landlord, to deposit with Landlord
an additional Letter of Credit issued by a bank meeting the same criteria as
Issuer in the amount of the appropriate draw down (“Additional Letter of
Credit”). Such bank issuing an Additional Letter of Credit shall also be
referred to herein as “Issuer”. If Tenant timely submits the Additional Letter
of Credit, the Event of Default shall be deemed cured. If Tenant does not timely
submit the Additional Letter of Credit, the Event of Default shall be deemed
uncurable. The Letter of Credit shall remain in effect until thirty (30) days
after the expiration of the Term of the Lease, If the Letter of Credit will
expire prior to such time, Tenant shall deliver to Landlord at least thirty (30)
days prior to the expiration of the Letter of Credit, either an amendment to the
Letter of Credit extending its term or a replacement Letter of Credit in form
and substance satisfactory to Landlord. Failure by Tenant to provide the
amendment to the Letter of Credit or the replacement Letter of Credit to
Landlord at least thirty (30) days before the Letter of Credit shall expire
shall constitute an Event of Default under the Lease. Among other things, any
Letter of Credit and/or Additional Letter of Credit shall provide: (i) all
charges (including, without limitation, issuance, transfer, renewal and drawing
charges) are to be paid for by the applicant (Tenant), (ii) partial drawings are
allowed, (iii) the Letter of Credit is transferable by beneficiary and (iv) in
the event that the Letter of Credit is lost, destroyed or stolen, beneficiary
may still draw on the Letter of Credit by providing a reasonably satisfactory
indemnification to the Issuer.

 

8. EXPANSION/ RIGHT OF FIRST OFFER.

 

During the Term, Tenant shall have the right of first offer on any space in the
1211 Park Center Drive building. Upon Landlord being notified that space will be
coming available in the 1211 Park Center Drive building (the “Available Space”),
Landlord agrees to notify Tenant first, giving Tenant the first right to
negotiate on the Available Space for a period of fourteen (14) days. If within
such fourteen (14) days. Tenant declines to lease the Available Space on terms
satisfactory to Landlord in Landlord’s sole and absolute discretion, or if
negotiations are discontinued for the Available Space, then Landlord’s
obligation to Tenant concerning the Available Space will expire, and Landlord
will be free to negotiate with other potential tenants without further notice to
Tenant.

 

2



--------------------------------------------------------------------------------

9. OPTION TO RENEW.

 

Provided the Lease is in full force and effect and Tenant is not in material
default under any of the terms and conditions of the Lease at the time of
notification or commencement, Tenant shall have one (1) option to renew this
Lease for a term of five (5) years, for the portion of the Premises being leased
by Tenant as of the date the renewal term is to commence, on the same terms and
conditions set forth in the Lease, except as modified by the terms, covenants
and conditions as set forth below:

 

a. If the Tenant elects to exercise said option, then, Tenant shall provide
Landlord with written notice no earlier than the date which is two hundred
seventy (270) days prior to the expiration of the then-current term of this
Lease but no later than the date which is one hundred eighty days (180) prior to
the expiration of the then-current term of this Lease.

 

b. The Annual Rent and Monthly Installment of Annual Rent in effect at the
expiration of the then current term of the Lease shall be modified to reflect
the current fair market rental for comparable manufacturing/distribution
buildings in the Vista industrial market with approximately 10% office build-out
in the same rental market as of the date the renewal term is to commence with
Landlord providing Tenant a renewal tenant improvement allowance of $1.50/sf and
prevailing market concessions, if any, taking into account the specific
provisions of the Lease which will remain constant. Landlord shall advise Tenant
of the new Annual Rent and Monthly Installment of Annual Rent for the Premises
no later than thirty (30) days after receipt of Tenant’s written request
therefor. Said request shall be made no earlier than thirty (30) days prior to
the first date in which Tenant may exercise its option under this Paragraph.
Said notification of the new Annual Rent may include a provision for its
escalation to provide for a change in fair market rental between the time of
notification and the commencement of the renewal term. If Tenant and Landlord
are unable to agree on a mutually acceptable rental rate not later than sixty
(60) days prior to the expiration of the then current term, then Landlord and
Tenant shall each appoint a qualified MAI appraiser doing business in the area.
In turn those two MAI appraisers shall appoint a third MAI appraiser and the
majority of such appraisers shall decide upon the fair market rental for the
Premises as of the expiration if the then current term. Landlord and Tenant
shall equally share in the expense of this appraisal.

 

c. This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid option to renew this Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.
Notwithstanding the foregoing, the option is transferable to an assignee,
pursuant to Section 9 above.

 

10. HAZARDOUS MATERIALS.

 

a. In connection with Tenant’s permitted use of the Premises, Tenant may use the
following Hazardous Materials: acetone (not to exceed 20 liters), pyridine (not
to exceed 4 liters), acetonitrile (not to exceed 30 liters), ethyl acetate (not
to exceed 6 liters), butyl alcohol (not to exceed 6 liters), 2-propanol (not to
exceed 40 gallons), tetrahydrofuran (not to exceed 16 liters), heptane (not to
exceed 6 liters), ether (not to exceed 6 liters), triethylamine (not to exceed 6
liters), phenolphthalein (not to exceed 1 liter), dimethoxypropane (not to
exceed 6 liters), ethyl alcohol (not to exceed 6 liters), isopropinol (not to
exceed 40 gallons), methanol (not to exceed 30 liters), hexanes (not to exceed
30 liters), methylene chloride (not to exceed 6 liters), chloroform (not to
exceed 8 liters), dimethyl sulfoxide (DMSO) (not to exceed 6 liters), hydrogen
peroxide (not to exceed 1 liter), amonimu hydroxide (not to exceed 4 liters),
perchloric acid (not to exceed 1 liter), formic acid (not to exceed  1/2 liter),
acetic acid – glacial (not to exceed 6 liters), nitric acid (not to exceed 6
liters), sulfuric acid (not to exceed 6 liters), isopropyl alcohol (not to
exceed 10 gallons) and bleach (not to exceed 6 gallons) (or any of such
Hazardous Material’s substantive equivalent), provided Tenant always handles,
stores, uses and disposes of such Hazardous Materials in compliance with all
applicable Laws and Environmental Laws and never allows such Hazardous Materials
to contaminate the Premises, the Building and appurtenant land or allow the
environment to become contaminated with any Hazardous Materials. The parties
acknowledge that biological materials may in some cases constitute a Hazardous
Material as defined in this Lease, and in such case, provisions of this Lease
relating to Hazardous Materials apply to any and all such Hazardous Materials,
including but not limited to biological materials, whether or not such provision
makes specific mention to biological materials.

 

b. Any increase in the premiums for necessary insurance on the Property which
arises from Tenant’s use and/or storage of Hazardous Materials shall be solely
at Tenant’s expense. Tenant shall procure and maintain at its sole expense such
additional insurance as may be necessary to comply with any requirement of any
Federal, State or local governmental agency with jurisdiction.

 

3



--------------------------------------------------------------------------------

c. Tenant shall notify Landlord in writing immediately upon becoming aware of:
(i) any enforcement, cleanup, remediation or other action threatened, instituted
or completed by any governmental or regulatory agency or private person with
respect to the Premises relating to Hazardous Materials; (ii) any claim
threatened or made by any person against Tenant or the Premises for personal
injury, property damage, other losses, contribution, cost recovery, compensation
or any other matter with respect to the Premises relating to Hazardous
Materials; (iii) any reports made by or to any governmental or regulatory agency
with respect to the Premises relating to Hazardous Materials, including without
limitation any complaints, notices or asserted violations in connection
therewith; and (iv) any other information with respect to the Premises relating
to Hazardous Materials. Further, Tenant shall also supply to Landlord as
promptly as possible, and in any event within five (5) days after Tenant first
receives or sends the same, copies of all claims, reports, complaints, notices,
warnings, asserted violations or other documents relating in any way to the
foregoing.

 

d. Tenant shall provide Landlord with copies of any Material Safety Data Sheets
(as required by the Occupational Safety and Health Act) relating to any
Hazardous Materials to be used, kept, or stored at or on the Premises, at least
30 days prior to the first use, placement, or storage of such Hazardous
Materials on the Premises. Landlord shall have 10 days following delivery of
such Material Safety Data Sheets to approve or forbid, in its sole and absolute
discretion subject to the limitation contained in Paragraph (a) above, such use,
placement or storage of a Hazardous Materials in, on or about the Premises.

 

e. Tenant shall not store hazardous wastes on the Premises; “hazardous waste”
has the meaning given it by the Resource Conservation and Recovery Act of 1976,
as amended. Tenant shall not install any underground or above ground storage
tanks on the Premises. Tenant shall not dispose of any Hazardous Material or
solid waste on the Premises. In performing any alterations of the Premises
permitted by the Lease, Tenant shall not install any Hazardous Materials in the
Premises without the specific consent of Landlord.

 

f. If Landlord, in its sole discretion, believes that the Premises or the
environment have become contaminated with Hazardous Materials that must be
removed under the laws of the state where the Premises are located, in breach of
the provisions of this Lease, Landlord, in addition to its other rights under
this Lease, may enter upon the Premises and obtain samples from the Premises,
including without limitation the soil and groundwater under the Premises, for
the purposes of analyzing the same to determine whether and to what extent the
Premises or the environment have become so contaminated. Tenant shall reimburse
Landlord for the costs of any inspection, sampling and analysis that discloses
contamination for which Tenant is liable under the terms of this Paragraph.
Tenant may not perform any sampling, testing or drilling to locate any Hazardous
Materials on the Premises without Landlord’s prior written consent.

 

11. SIGNAGE.

 

Tenant shall not install any signage on or about the Premises without Landlord’s
prior written consent, which consent shall not be unreasonably withheld. Any
such signage shall be in accordance with all applicable governmental laws,
ordinances and regulations.

 

12. OPTION TO EXPAND.

 

a. Exercise of Option. Subject to the earlier termination of this Lease in
accordance with the provisions of this Lease, Tenant shall have the option (the
“Expansion Option”) to expand the Premises to include the space at the building
located at 1211 Park Center Drive, Suite B, Vista, comprising approximately
42,000 square feet (“Expansion Space”) as shown on Exhibit E to this Lease
attached hereto. Tenant shall notify Landlord of Tenant’s intention to exercise
the Expansion Option by notice delivered to Landlord no later than October 15,
2003. The Expansion Option is subject to the rights of existing tenants as
reflected in existing written agreements with such existing tenants. The
Expansion Space is currently occupied by a tenant whose lease is scheduled to
expire on January 31, 2004. Landlord agrees to use commercially reasonable
efforts to obtain legal possession of the Expansion Space. In the event that
Tenant exercises the Expansion Option, Tenant’s leasing of the Expansion Space
shall be on the terms and conditions set forth in the Lease, except as otherwise
provided in this Section 14 of the Addendum to Lease, and references in the
Lease to the Premises shall be deemed to include the Expansion Space. In the
event that Tenant does not exercise the Expansion Option, the Expansion Space
shall be subject to the right of first offer set forth in Section 8 of this
Addendum to Lease.

 

4



--------------------------------------------------------------------------------

b. Rent, etc. In the event the Premises are expanded based upon the Expansion
Option, the Lease shall continue to be governed by the terms and conditions
hereof; provided, however, that the Annual Rent, Monthly Installment of Annual
Rent, the Initial Estimated Monthly Installment of Rent Adjustments, the initial
Security Deposit payable under the Lease and the Letter of Credit shall be
increased from that set forth on the Reference Pages of the Lease to the amounts
set forth below:

 

ANNUAL RENT and MONTHLY INSTALLMENT

OF ANNUAL RENT (Article 3):

 

Period

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

   Monthly Installment
of Annual Rent


--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

   through


--------------------------------------------------------------------------------

     

4/1/04

   4/30/04    $ 1,107,360.00    $ 92,280.00

5/1/04

   6/30/04    $ 0.00    $ 0.00

7/1/04

   3/31/05    $ 1,140,580.80    $ 95,048.40

4/1/05

   3/31/06    $ 1,174,798.22    $ 97,899.85

4/1/06

   3/31/07    $ 1,210,042.17    $ 100,836.85

4/1/07

   3/31/08    $ 1,246,343.44    $ 103,861.95

4/1/08

   3/31/09    $ 1,283,733.74    $ 106,977.81

4/1/09

   3/31/10    $ 1,322,245.75    $ 110,187.15

4/1/10

   3/31/11    $ 1,361,913.12    $ 113,492.76

4/1/11

   3/31/12    $ 1,402,770.51    $ 116,897.54

4/1/12

   3/31/13    $ 1,444,853.63    $ 120,404.47

4/1/13

   3/31/14    $ 1,488,199.24    $ 124,016.60

 

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):   
$19,764.00

SECURITY DEPOSIT:

   $106,069.00 increased annually as necessary so as to equal at least 105% of
the current Monthly Installment of Annual Rent.

LETTER OF CREDIT:

   $402,187.50

 

c. Expenses. In the event the Premises are expanded based upon the Expansion
Option to include Expansion Space, Tenant’s Proportionate Share shall be 45.4%.

 

d. Tenant Improvement Allowance. Provided that: (i) the Tenant’s Work concerning
the Expansion Space is completed in accordance with this Exhibit B on or before
December 31, 2004, (ii) on the Commencement Date if there is no Event of Default
at that time and (iii) the Lease is in full force and effect, Landlord shall
reimburse Tenant for Tenant’s actual construction costs up to a maximum of Two
Hundred Ten Thousand Dollars ($210,000.00) (the “Expansion Space Tenant
Improvement Allowance”). The Expansion Space Tenant Improvement Allowance shall
be paid by Landlord, and Tenant shall construct the tenant improvements for the
Expansion Space, in accordance with Exhibit B to the Lease (Tenant Improvements
to the Premises) and Article 6 of the Lease. The Expansion Space Tenant
Improvement Allowance shall be paid directly to Tenant in three (3) equal
progress payments equal to 30% of the applicable Expansion Space Tenant
Improvement Allowance. The first progress payment shall be paid after it has
been mutually agreed that one third of the Tenant’s Work for the Expansion Space
has been satisfactorily completed as reasonably determined by the parties; the
second progress payment shall be paid after it has been mutually agreed that two
thirds of the Tenant’s Work for the expansion space has been satisfactorily
completed as reasonably determined by the parties; and the third progress
payment shall be paid after it has been mutually agreed that 100% of the
Tenant’s Work for the Expansion Space has been satisfactorily completed as
reasonably determined by the parties. Landlord shall pay each progress payment
within thirty (30) days after receipt from Tenant of a request for payment,
together with copies of submitted invoices, certification from Tenant’s
architect concerning the appropriate percentage of work completed and all
unconditional waiver and release upon progress payment for material and labor
from Tenant’s contractor, subcontractors and suppliers, subject to Landlord’s
reasonable verification concerning satisfaction of quality and the percentage of
work completed as reasonably determined by the parties. The remaining 10% of the
Expansion Space Tenant Improvement Allowance shall be paid within sixty (60)
days following proper recordation of a

 

5



--------------------------------------------------------------------------------

Notice of Completion for the Tenant’s Work relating to such expansion space,
upon commencement of Tenant’s business within the expanded Premises, and subject
to satisfaction of the following conditions:

 

(i) Tenant must have completed the Tenant’s Work for the Expansion Space in
accordance with the Landlord approved final Plans and specifications.

 

(ii) Tenant has submitted a complete set of “as built” plans and specifications
for the Expansion Space to Landlord.

 

(iii) Tenant has provided to Landlord copies of all insurance certificates
required under this Lease.

 

(iv) A final, unconditional certificate of occupancy for the Premises has been
issued by the appropriate governmental agency, and a copy thereof provided to
Landlord.

 

(v) Tenant has provided Landlord with properly executed mechanics lien releases
in compliance with California Civil Code Section 3262(d)(4) from Tenant’s
Contractor, subcontractors and suppliers performing work in the Expansion Space.

 

(vi) Tenant has provided Landlord all construction warranties and guarantees in
connection with the construction of the Tenant’s Work in the Expansion Space to
the extent obtained.

 

(vii) Landlord has inspected and approved the Tenant’s Work in the Expansion
Space and is reasonably satisfied that the Tenant’s Work in the Expansion Space
has been performed in a good and workmanlike manner in accordance with the
approved Plans; provided, however, no such inspection shall impose any liability
upon Landlord, nor absolve Tenant or Tenant’s Contractor from liability for any
defect or failure to comply with the requirements hereof.

 

e. Default. Tenant shall have no right to exercise the Expansion Option: (i)
during the period of time commencing on the day after a monetary obligation to
Landlord is due from Tenant (without any necessity for notice thereof to Tenant)
continuing until the obligation is paid or (ii) at any time after an Event of
Default described in Section 18.1.4 or 18.1.5 of the Lease (without any
necessity for notice thereof to Tenant).

 

f. Time Period to Exercise Option. The period of time within which the Expansion
Option may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Expansion Option because of the provisions of Section
14(e) of this Addendum to the Lease above.

 

13. TENANT IMPROVEMENT ALLOWANCE REDUCTION OPTION.

 

a. Exercise of Option. Tenant shall have the option (the “TI Allowance Reduction
Option”) to reduce its Tenant Improvement Allowance allotted pursuant to Section
5 of Exhibit B of the Lease from Nine Hundred Sixty Thousand Dollars
($960,000.00) to Six Hundred Thousand Dollars ($600,000.00) and thereby reduce
its Rent and certain related obligations as set forth below. Tenant shall notify
Landlord of Tenant’s intention to exercise the TI Allowance Reduction Option by
notice delivered to Landlord no later than November 30, 2003.

 

6



--------------------------------------------------------------------------------

b. Rent; etc. In the event that Tenant exercises the TI Allowance Reduction
Option, the Lease shall continue to be governed by the terms and conditions
hereof; provided, however, that the Annual Rent, Monthly Installment of Annual
Rent, the initial Security Deposit payable under the Lease and the Letter of
Credit shall be changed from that set forth on the Reference Pages of the Lease
(or Section 14 of this Addendum, if applicable) to one of the alternate amounts
set forth below depending upon whether Tenant exercises the Expansion Option:

 

ANNUAL RENT and MONTHLY INSTALLMENT OF

ANNUAL RENT (Article 3):

 

Period

--------------------------------------------------------------------------------

   Annual Rent
without Expansion
Option


--------------------------------------------------------------------------------

   Monthly Installment
of Annual Rent
without
Expansion Option


--------------------------------------------------------------------------------

   Annual Rent with
Expansion Option


--------------------------------------------------------------------------------

   Monthly Installment
of Annual Rent with
Expansion Option


--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

   through


--------------------------------------------------------------------------------

           

4/1/2004

   4/30/2004    $ 777,600.00    $ 64,800.00    $ 1,049,760.00    $ 87,480.00

5/1/2004

   6/30/2004    $ 0.00    $ 0.00    $ 0.00    $ 0.00

7/1/2004

   3/31/2005    $ 800,928.00    $ 66,744.00    $ 1,081,252.80    $ 90,104.40

4/1/2005

   3/31/2006    $ 824,955.84    $ 68,746.32    $ 1,113,690.36    $ 92,807.53

4/1/2006

   3/31/2007    $ 849,704.52    $ 70,808.71    $ 1,147,101.12    $ 95,591.76

4/1/2007

   3/31/2008    $ 875,195.64    $ 72,932.97    $ 1,181,514.12    $ 98,459.51

4/1/2008

   3/31/2009    $ 901,451.52    $ 75,120.96    $ 1,216,959.60    $ 101,413.30

4/1/2009

   3/31/2010    $ 928,495.08    $ 77,374.59    $ 1,253,468.40    $ 104,455.70

4/1/2010

   3/31/2011    $ 956,349.96    $ 79,695.83    $ 1,291,072.44    $ 107,589.37

4/1/2011

   3/31/2012    $ 985,040.40    $ 82,086.70    $ 1,329,804.60    $ 110,817.05

4/1/2012

   3/31/2013    $ 1,014,591.60    $ 84,549.30    $ 1,369,698.72    $ 114,141.56

4/1/2013

   3/31/2014    $ 1,045,029.36    $ 87,085.78    $ 1,410,789.72    $ 117,565.81

 

7



--------------------------------------------------------------------------------

SECURITY DEPOSIT

WITH EXPANSION OPTION:

   $100,602.00 increased annually as necessary so as to equal at least 105% of
the current Monthly Installment of Annual Rent.

SECURITY DEPOSIT

WITHOUT EXPANSION OPTION:

   $74,520.00 increased annually as necessary so as to equal at least 105% of
the current Monthly Installment of Annual Rent.

LETTER OF CREDIT

WITH EXPANSION OPTION:

   $278,437.50

LETTER OF CREDIT

WITHOUT EXPANSION OPTION:

   $206,250.00

 

c. Default. Tenant shall have no right to exercise the TI Allowance Reduction
Option: (i) during the period of time commencing on the day after a monetary
obligation to Landlord is due from Tenant (without any necessity for notice
thereof to Tenant) continuing until the obligation is paid or (ii) at any time
after an Event of Default described in Section 18.1.4 or 18.1.5 of the Lease
(without any necessity for notice thereof to Tenant).

 

d. Time Period to Exercise Option. The period of time within which the TI
Allowance Reduction Option may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise the TI Allowance Reduction Option
because of the provisions of Section 15(c) of this Addendum to the Lease above.

 

LANDLORD      

TENANT

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

By: RREEF Management Company, a Delaware

corporation, its Property Manager

        By:  

/s/ Jill E. Shanahan

      By:  

/s/ Mark A. LeDoux

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name: Jill E. Shanahan

         

Mark A. LeDoux

Title: Vice President

     

Title: Chairman and Chief Executive Officer

Date: Oct 30, 2003

     

Date:

  ____________________________________________________________                  
    By:  

/s/ Randy L. Weaver

             

--------------------------------------------------------------------------------

               

Randell Weaver

           

Title: President

           

Date: 10.27.03

 

8



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

Exhibits A and A-l are intended only to show the general layout of the Premises
as of the beginning of the Term of this Lease. They do not in any way supersede
any of Landlord’s rights set forth in Article 17 with respect to arrangements
and/or locations of public parts of the Building and changes in such
arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

[Floor Plan of Premises]

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1 – SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

Exhibit A-l is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

VISTA DISTRIBUTION CENTER

 

[Floor Plan of Premises]

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

TENANT IMPROVEMENTS TO THE PREMISES

 

1. Tenant’s Plan Approval. Tenant shall cause detailed plans and specifications
(the “Plans”) to be prepared and delivered to Landlord. The Plans shall reflect
the work to be performed within the Premises by Tenant to suitably prepare the
Premises for Tenant’s use (the “Tenant’s Work”). Landlord shall, within five (5)
business days following its receipt of the Plans, either approve such Plans or
provide Tenant with the reasons that Landlord is withholding such consent.
Landlord may by written notice to Tenant, prior to the expiration of such five
(5) business day period, extend Landlord’s review period by an additional five
(5) business days. If Landlord does not approve the Plans, Tenant shall cause
the Plans to be revised, consistent with Landlord’s comments, and then resubmit
the Plans to Landlord for review. Landlord and Tenant shall thereafter work
cooperatively and in good faith to reach agreement on mutually acceptable Plans.
Tenant shall undertake no work until Landlord has finally approved the Plans.
Performance of the Tenant’s Work shall strictly conform to the approved Plans
and any deviation will require Landlord’s prior approval, which approval will
not be unreasonably withheld, conditioned or delayed.

 

2. Power Upgrade; Utilities. Tenant shall be solely responsible for upgrading
power in the Premises to its required specifications. Landlord shall have no
liability to Tenant regarding power for the Premises.

 

3. Construction of Tenant Improvements by Tenant’s Contractor. Following
Landlord’s approval of the Plans, Tenant shall cause Tenant’s Work to be
completed in strict accordance with all applicable laws and industry standard
construction practices, and in a manner consistent with this Exhibit B. After
the Plans for the Tenant’s Work have been approved by Landlord, Tenant, and the
local governing agencies, Tenant shall submit to Landlord the name, address,
license number, evidence of insurance and any other information reasonably
required by Landlord of Tenant’s proposed contractor(s) (the “Contractor”) for
Landlord’s review and approval, which approval will not be unreasonably
withheld, conditioned or delayed. If Landlord deems, in Landlord’s reasonable
discretion, that Tenant’s proposed Contractor is unacceptable, Tenant shall
resubmit information on a replacement contractor until a mutually approved
Contractor is selected. Violations of Landlord’s rules, regulations and
requirements as set forth in this Lease or as otherwise reasonably established
by Landlord shall constitute a default of this Lease if not corrected by Tenant
and/or Tenant’s Contractor within the time period set forth in the Lease.
Landlord shall have the right to post a notice of non-responsibility at a
prominent location at the Premises, the cost of which shall be Tenant’s expense.

 

It shall be the responsibility of Tenant to enforce the following requirements
of Tenant’s Contractor, and all subcontractors of Tenant’s Contractor, at every
level:

 

3.1 Any damage to the Premises or the Building caused by Tenant’s Contractor
shall be repaired at the sole cost and expense of Tenant.

 

3.2 Tenant’s Contractor shall be responsible for the repair, replacement and
clean up of any damage by Contractor to the Premises and the Building, including
but not limited to access ways to the Premises, which may be concurrently used
by others.

 

3.3 Tenant’s Contractor shall accept the Premises prior to starting any
trenching operations. Any rework of sub-base or compaction required after
Tenant’s Contractor’s initial acceptance of the Premises shall be done by
Tenant’s Contractor, which shall include the removal from the Premises of any
excess soil or debris. All work shall be done in strict accordance with all
applicable laws and industry standard construction practices and, as required,
in compliance with specifications of a soils engineer or consultant as approved
by Landlord, which approval will not be unreasonably withheld, conditioned or
delayed.

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

B-1



--------------------------------------------------------------------------------

3.4 Tenant’s Contractor shall store Contractor’s materials, tools and supplies
within the Premises. Tenant’s Contractor shall park construction vehicles in
areas reasonably designated by Landlord.

 

3.5 All trash and surplus construction materials shall be stored within the
Premises and shall be promptly removed from the Premises.

 

3.6 Tenant’s Contractor shall provide temporary utilities, portable toilet
facilities and potable drinking water as required for the completion of Tenant’s
Work.

 

3.7 Noise shall be kept to a minimum at all times.

 

3.8 Tenant and Tenant’s Contractor are responsible for compliance with all
applicable codes and regulations of duly constituted authorities having
jurisdiction as far as the performance of the Tenant’s Work is concerned and for
all applicable safety regulations established by the Landlord, OSHA or other
regulatory agencies. Prior to commencement of construction, Tenant shall submit
to Landlord evidence of insurance as required by this Lease and evidence of
insurance for Tenant’s Contractor.

 

3.9 Tenant’s Contractor shall not post signs on any part of the Premises,
without Landlord’s prior written approval, which may be withheld in Landlord’s
sole and absolute discretion.

 

3.10 Tenant shall be responsible for and shall obtain and record a Notice of
Completion promptly following completion of Tenant’s Work.

 

3.11 Intentionally Omitted.

 

3.12 Tenant shall provide to Landlord a copy of the fully executed construction
contract, including all addenda and a line item breakdown by trade thereto,
between Tenant and its Contractor for the Tenant’s Work (the “Construction
Contract”).

 

3.13 The Construction Contract shall contain a representation and warranty by
the Contractor that it is familiar with the project site, that it has inspected
the location of Tenant’s Work and has satisfied itself as to the condition
thereof, including without limitation, all structural, surface and subsurface
conditions.

 

3.14 All required permits and approvals, including but not limited to Planning,
Building, Fire, and Health department permits, must be obtained and all
necessary calculations, including, but not limited to, those required under
Title 24, must be submitted to the local governing agencies for all work to be
performed by Tenant or Tenant’s Contractor in the Premises.

 

3.15 Any modifications to the Premises exterior shall be subject to Landlord’s
prior approval. No romex wiring shall be allowed. All equipment placed upon the
roof as a result of the Tenant’s Work, and all roof penetrations, shall be
approved by Landlord prior to the commencement of work.

 

3.16 Landlord, at Landlord’s reasonable discretion, may from time to time
establish such other rules and regulations for protection of property and the
general safety of occupants and invitees of the Premises. Such rules and
regulations shall apply to Tenant and Tenant’s Contractor as though established
upon the execution of this Exhibit B.

 

4. No Landlord Liability. Unless caused by or resulting from the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors, Landlord and Landlord Entities shall not be liable for any loss,
cost, damage or expense incurred or claimed by Tenant or any other person or
party on account of the construction or installation of the Tenant’s Work or any
other person or party on account of the construction or installation of the
Tenant’s Work or any other

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

B-2



--------------------------------------------------------------------------------

improvements to the Premises made by Tenant. Tenant hereby acknowledges and
agrees that the compliance of the Tenant’s Work, or other alterations, additions
or improvements made to the Premises by Tenant and any plans therefore, with all
applicable governmental laws, codes and regulations shall be solely Tenant’s
responsibility. Landlord and Landlord Entities assume no liability or
responsibility resulting from the failure of the Tenant to comply with all
applicable governmental laws, codes and regulations or for any defect in any of
the Tenant’s Work or other alterations, additions or improvements to the
Premises made by Tenant. Tenant further agrees to indemnify, defend and hold
harmless Landlord and Landlord Entities from any loss, cost, damage or expense
incurred, claimed, asserted or arising in connection with any of Tenant’s Work
unless caused by or resulting from the gross negligence or willful misconduct of
Landlord, its agents, employees or contractors.

 

5. Tenant Improvement Allowance. Provided that: (i) the Tenant’s Work is
completed in accordance with this Exhibit B on or before December 31, 2004, (ii)
on the Commencement Date if there is no Event of Default at that time and (iii)
the Lease is in full force and effect, Landlord shall reimburse Tenant for
Tenant’s actual construction costs up to a maximum of Nine Hundred Sixty
Thousand Dollars ($960,000.00) for Tenant’s Work (the “Tenant Improvement
Allowance”). Such Tenant Improvement Allowance shall be paid directly to Tenant
in three (3) equal progress payments of Two Hundred Eighty-eight Thousand
Dollars ($288,000.00). The first progress payment shall be paid after it has
been mutually agreed that one third of the Tenant’s Work has been satisfactorily
completed as reasonably determined by the parties; the second progress payment
shall be paid after it has been mutually agreed that two thirds of the Tenant’s
Work has been satisfactorily completed as reasonably determined by the parties;
and the third progress payment shall be paid after it has been mutually agreed
that one hundred percent of the Tenant’s Work has been satisfactorily completed
as reasonably determined by the parties. Subject to the first sentence of this
Section 5, and provided there is no Event of Default in effect at that time,
Landlord shall pay each progress payment within thirty (30) days after receipt
from Tenant of a request for payment, provided that the request is submitted
together with a copy of the invoice from the contractor showing percentage of
completion, a notarized Application and Certificate for Payment (AIA G702) and
all conditional waivers and lien releases upon progress payment for material and
labor from Tenant’s contractor, subcontractors and supplies, subject to
Landlord’s reasonable verification concerning satisfaction of quality and the
percentage of work completed as reasonably determined by the parties. The
remaining Ninety-six Thousand Dollars ($96,000,00) shall be paid within sixty
(60) days following proper recordation of a Notice of Completion for the
Tenant’s Work, upon commencement of Tenant’s business within the Premises, and
subject to satisfaction of the following conditions:

 

5.1 Tenant must have completed the Tenant’s Work in accordance with the Landlord
approved final Plans and specifications.

 

5.2 Tenant has submitted a complete set of “as built” plans and specifications
to Landlord.

 

5.3 Tenant has provided to Landlord copies of all insurance certificates
required under this Lease.

 

5.4 A final, unconditional certificate of occupancy for the Premises has been
issued by the appropriate governmental agency, and a copy thereof has been
provided to Landlord.

 

5.5 Tenant has provided Landlord with properly executed mechanics lien releases
in compliance with California Civil Code Section 3262(d)(4) from Tenant’s
Contractor, subcontractors and suppliers performing work in the Premises.

 

5.6 Tenant has provided Landlord all construction warranties and guarantees in
connection with the construction of the Tenant’s Work to the extent obtained.

 

5.7 Landlord has inspected and approved the Tenant’s Work and is reasonably
satisfied that the Tenant’s Work has been performed in a good and workmanlike
manner in accordance with the approved Plans; provided, however, no such
inspection shall impose any liability upon Landlord, nor absolve Tenant or
Tenant’s Contractor from liability for any defect or failure to comply with the
requirements hereof.

 

6. Use of Landlord’s Tenant Improvement Allowance.

 

6.1 The Tenant Improvement Allowance that Landlord agrees to contribute toward
the cost of Tenant’s Work shall in no event be applied toward Tenant’s
furniture, fixtures, furnishings, personal property, signs or any monetary

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

B-3



--------------------------------------------------------------------------------

obligations of Tenant under this Lease, Such funds shall be used only to pay the
cost of the installation or construction of improvements that shall, subject to
Article 6 of this Lease, become the properly of Landlord and remain upon and be
surrendered with the Premises, as a part thereof, at the end of the Term of this
Lease, including space planning and design, construction fees, permits,
engineering, accommodations under the Americans with Disabilities Act (“ADA”)
and heating, air conditioning and ventilating systems.

 

6.2 All ADA accommodations, fees, permits or assessments associated with the
construction of Tenant’s Work are Tenant’s responsibility to pay, but may be
paid from the Tenant Improvement Allowance. Tenant shall not be responsible for
Landlord’s own costs related to review, construction management or supervision
fees, costs or expenses related to the Plans or Tenant’s Work.

 

7. Future Improvements by Tenant to the Premises. In the event that Tenant shall
desire to perform future improvements to the Promises during the term of this
Lease or any extension thereof. Tenant shall construct such improvements in
accordance with the terms and conditions of the Lease and this Exhibit B, except
that no Tenant Improvement Allowance shall be granted by Landlord to Tenant for
said future improvements. All costs arising from said future improvements shall
be the sole and exclusive responsibility of Tenant to pay, in a prompt and
timely fashion as said costs become due. Regarding any future improvements to
the Premises besides Tenant’s Work. Tenant shall be responsible for Landlord’s
reasonable costs related to review of construction management and supervision
fees, including the cost of reports from engineering, roof or other consultants.

 

8. Removal of Specified Improvements. Upon expiration of Tenant’s lease, or any
extensions thereto, Tenant is required to remove those specific improvements
within the premises used for the production of capsules and tablets and the
related coating operations.

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C – COMMENCEMENT DATE AND BASIC DEAL POINTS MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, LLC, as Landlord, and

NATURAL ALTERNATIVES INTERNATIONAL, INC., as Tenant

 

COMMENCEMENT DATE AND BASIC DEAL POINTS MEMORANDUM

 

THIS MEMORANDUM, made as of                                 , 2004 by and
between CALWEST INDUSTRIAL PROPERTIES, LLC (“Landlord”) and NATURAL ALTERNATIVES
INTERNATIONAL, INC. (“Tenant”).

 

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
June 12, 2003 (the “Lease”) for certain premises (the “Premises”) consisting of
approximately 120,000 square feet at the buildings commonly known as VISTA
DISTRIBUTION CENTER, 1211C and 1215 Park Center Drive.

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

  1. The actual Commencement Date is                             , 2004.

 

  2. The actual Termination Date is March 31, 2014.

 

  3. ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):

 

Period

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

   Monthly Installment of
Annual Rent


--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

   through


--------------------------------------------------------------------------------

     

4/1/2004

   4/30/2004    $            $        

5/1/2004

   6/30/2004    $ 0.00    $ 0.00

7/1/2004

   3/31/2005    $            $        

4/1/2005

   3/31/2006    $            $        

4/1/2006

   3/31/2007    $            $        

4/1/2007

   3/31/2008    $            $        

4/1/2008

   3/31/2009    $            $        

4/1/2009

   3/31/2010    $            $        

4/1/2010

   3/31/2011    $            $        

4/1/2011

   3/31/2012    $            $        

4/1/2012

   3/31/2013    $            $        

4/1/2013

   3/31/2014    $            $        

 

  4. INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
$                    

 

  5. TENANT’S PROPORTIONATE SHARE:                     %

 

      

--------------------------------------------------------------------------------

Initials

 

C-1



--------------------------------------------------------------------------------

  6. SECURITY DEPOSIT: $                     increased annually as necessary so
as to equal at least 105% of the current Monthly Installment of Annual Rent.

 

       Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD      

TENANT

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

By: RREEF Management Company, a Delaware

corporation, its Property Manager

        By:  

/s/ Jill E. Shanahan

      By:  

/s/ Mark A. LeDoux

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name: Jill E. Shanahan

         

Mark A. LeDoux

Title: Vice President

     

Title: Chairman and Chief Executive Officer

Date: Oct 30, 2003

     

Date:

  ____________________________________________________________                  
    By:                  

--------------------------------------------------------------------------------

               

Randell Weaver

           

Title: President

           

Date:

                 

--------------------------------------------------------------------------------

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

1. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

 

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

 

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

 

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

 

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory (“UL”) approved microwave ovens, and other commonly
used kitchen items or equipment for brewing coffee, tea, hot chocolate and
similar beverages shall be permitted, provided that such equipment and use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations.

 

9. Tenant shall not use any hand trucks except those equipped with the rubber
tires, and may use such other material-handling equipment as Landlord may
approve. Tenant shall not bring any other vehicles of any kind into the
Building. Forklifts which operate on asphalt areas shall only use tires that do
not damage the asphalt.

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

D-1



--------------------------------------------------------------------------------

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

 

11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

 

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

 

14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

 

15. No person shall go on the roof without Landlord’s permission.

 

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

 

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.

 

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.

 

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

 

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

 

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

D-2



--------------------------------------------------------------------------------

24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants.

 

26. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

 

27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

 

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E – FLOOR PLAN DEPICTING THE EXPANSION SPACE

 

attached to and made a part of Lease bearing the

Lease Reference Date of June 12, 2003, between

CALWEST INDUSTRIAL PROPERTIES, a California limited liability company, as
Landlord and

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation, as Tenant

 

Exhibits E is intended only to show the general layout of the Expansion Space as
of the beginning of the Term of this Lease. They do not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

VISTA DISTRIBUTION CENTER

 

[Floor Plan of Premises]

 

/s/ RLW

  

/s/ JES

--------------------------------------------------------------------------------

Initials

 

E-1